
	
		II
		110th CONGRESS
		1st Session
		S. 1122
		IN THE SENATE OF THE UNITED
		  STATES
		
			April 17, 2007
			Mr. Nelson of Nebraska
			 introduced the following bill; which was read twice and referred to the
			 Committee on Commerce, Science, and
			 Transportation
		
		A BILL
		To improve the calculation of highway
		  mileage to medium and large hub airports, and for other
		  purposes.
	
	
		1.Short titleThis Act may be cited as the
			 Mapping Airport Proximity
			 Act or the MAP
			 Act.
		2.Calculation of highway mileage to medium
			 and large hub airports
			(a)In generalSection 41731 of title 49, United States
			 Code, is amended by adding at the end the following:
				
					(c)Calculation of highway mileage to medium
				and large hub airports
						(1)In generalIn any determination under this subchapter
				of compensation or eligibility for compensation for essential air service based
				on the highway mileage of an eligible place from the nearest medium hub airport
				or large hub airport, the highway mileage shall be that of the most commonly
				used route, as identified under paragraph (2).
						(2)Most commonly used routeThe Secretary of Transportation shall
				identify the most commonly used route between an eligible place and the nearest
				medium hub airport or large hub airport by—
							(A)consulting with the Governor or a designee
				of the Governor in the State in which the eligible place is located; and
							(B)considering the certification of the
				Governor or a designee of the Governor as to the most commonly used
				route.
							(3)ApplicabilityThis subsection shall apply only to
				eligible places in the 48 contiguous States and the District of
				Columbia.
						.
			(b)Conforming amendmentSection 409 of Vision 100—Century of
			 Aviation Reauthorization Act (Public Law 108–176; 49 U.S.C. 41731 note) is
			 repealed.
			
